Citation Nr: 1701535	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

4.  Entitlement to an increased rating for left epididymitis with testalgia, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976 and from November 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled to appear at the Waco RO for a videoconference hearing before a Veterans Law Judge in December 2014; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

As will be explained below, the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is being reopened herein and the matter of entitlement to service connection for PTSD is being granted on the merits.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action, on his part, is required.





FINDINGS OF FACT

1.  In a March 2008 decision, the RO denied the Veteran's claims of entitlement to service connection for depression and PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the March 2008 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's PTSD is related to his active military service.


CONCLUSIONS OF LAW

1.  The March 2008 RO decision denying the claims of entitlement to service connection for depression and PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The evidence received since the March 2008 decision is new and material as to the issue of service connection for an acquired psychiatric disorder to include PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to reopen

In the current appeal, the Veteran asserts that he is diagnosed with an acquired psychiatric disorder, to include PTSD, which was caused by or initially manifest in his active duty service.

In this regard, a review of the claims file shows that the Veteran's acquired psychiatric disorder to include PTSD claim was last decided in a March 2008 rating decision, which denied service connection for depression and PTSD.  The Veteran did not appeal.  Accordingly, the March 2008 decision is final with respect to the acquired psychiatric disorder to include PTSD claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

As described above, the March 2008 decision is final as to the acquired psychiatric disorder to include PTSD claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2010, the Veteran filed to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The claim was denied in an April 2012 rating decision.  The Veteran filed a notice of disagreement (NOD) as to the denial in July 2012.

Relevant evidence received since the March 2008 decision includes VA and private treatment records, VA examination reports dated March 2011 and October 2011, Social Security Administration (SSA) records, and statements by the Veteran in support of the claim.

Notably, in a March 2011 VA treatment record, the Veteran's treatment provider indicated that he meets the full DSM-IV criteria for PTSD.  The treatment provider stated that the Veteran's PTSD "is related to his experiences while at the U.S. embassy when his friends were killed."  Additionally, in an October 2011 VA examination report, the examiner diagnosed the Veteran with MDD and panic disorder without agoraphobia.  The examiner stated that the Veteran's depression is "partially aggravated by his service-connected pain condition," however, the examiner was unable to state the degree of aggravation without resorting to speculation.

Critically, this evidence was not of record at the time of the March 2008 denials, and relates to the previously unestablished elements of a current psychiatric disorder, to include major depressive disorder and PTSD, and a link between said disability and the Veteran's military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

II. Merits of service connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

In this matter, the Veteran contends that he suffers from PTSD, which was incurred during his active military service.  For the reasons set forth below, the Board finds that service connection for PTSD is warranted based upon the evidence of record.

With respect to his claimed stressor, the Veteran has reported that he was guarding the United States (U.S.) embassy in Stockholm, Sweden, at the time of the siege of the West German embassy on April 24, 1975.  See, e.g., the VA treatment record dated November 2010 & the VA examination report dated March 2011.  He further stated that he was friends with several of the hostages taken at the West German embassy, including one of those who was executed on television.  See the VA examination report dated March 2011.

To this end, the Veteran's service personnel records show that the he was stationed at the U.S. embassy in Stockholm at the time of the hostage situation in April 1975.  In fact, a May 1975 letter from the U.S. Ambassador thanked the Veteran for his service during the occupation of the West German embassy.  Accordingly, the Board finds the Veteran's assertions concerning his in-service stressor to be consistent with the places, types, and circumstances of his military service.  See 38 U.S.C. § 1154(a).  Thus, there is credible supporting evidence that the claimed in-service stressor event occurred.

Moreover, a VA psychological treatment provider, Dr. D.B.., diagnosed the Veteran with PTSD, which he causally linked to the Veteran's claimed stressor.  See VA treatment record dated March 2011.  Dr. D.B. stated, "[i]t is clear to the writer that the Veteran met full diagnostic criteria as indicated in the DSM-IV TR for the diagnosis of PTSD.  It is related to his experiences while at the U.S. embassy when his friends were killed."

The Board recognizes that the Veteran was afforded VA examinations in March 2011 and October 2011, during which both VA examiners indicated that he does not meet the diagnostic criteria for PTSD.  However, these conclusions were based upon assumptions by the examiners that the Veteran's claimed stressor had not been verified.  These opinions are therefore of little, if any, probative weight.

In light of the fact that the Veteran was diagnosed with PTSD during the pendency of his claim and that this diagnosis has been attributed to his verified in-service stressor asserted military stressor, the Board finds that the evidence is at least in equipoise as to whether the criteria for entitlement to service connection for PTSD have been met.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.

Entitlement to service connection for PTSD is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues-entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to an increased rating for left epididymitis with testalgia, and entitlement to a TDIU-must be remanded for further development.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Veteran has a continuing diagnosis of major depressive disorder, and has also been diagnosed with dysthymic disorder and panic disorder during the appeal period.  See, e.g., the VA examination reports dated March 2011 and October 2011; see also the VA treatment records dated September 2010.  As to the question of nexus, the October 2011 VA examiner opined, "I do not see any evidence to support a direct link between the Veteran's depression and his military service (claimed stressors are unconfirmed, and there is indication of alcohol rehabilitation in the military, but not primary depression)."  The examiner continued, "[t]he Veteran's depression does appear to be partially aggravated by his service-connected pain condition.  However, I cannot state the degree to which the depression is aggravated by the pain condition without resorting to speculation."

Critically, as noted above, the Board has now conceded the Veteran's claimed military stressor.  Moreover, the October 2011 VA examiner's opinion is inadequate because, although he did note some aggravation of the Veteran's depression by the pain associated with his service-connected left epididymitis with testalgia, the examiner was unable to provide an opinion as to the degree of aggravation without resorting to speculation.  The Board therefore finds that the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, should be remanded to afford the Veteran an examination to address the outstanding questions of nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

With respect to the claim of entitlement to an increased rating for left epididymitis with testalgia, the Veteran complains of severe left groin pain, which he contends causes significant functional impairment.  See, e.g., the Veteran's claim dated August 2009 & the VA treatment record dated September 2010.  He was most recently afforded a VA examination in February 2012, at which time the examiner reported that the Veteran has significant voiding dysfunction including urine leakage, increased urinary frequency, and obstructed voiding.  The examiner indicated that the Veteran believes his voiding dysfunction is due to his prostate condition.  The examiner further noted that the Veteran is treated by a VA urologist every three months for corticosteroid injections in and around the residual hernia in the left groin area to manage his left lower extremity pain, which he localizes from the groin to the medial aspect of his upper thigh to his knee.  The examiner diagnosed the Veteran with "a progression of his service-connected diagnosis (epididymitis worsened by varicocele and subsequent surgeries)."  The examiner additionally diagnosed a "new and separate" condition of prostate hypertrophy with urinary retention.  Critically, the etiology of the Veteran's voiding dysfunction, as well as the extent of the functional impairment caused by his left groin pain remains unclear.

Moreover, the Board notes that the Veteran's service-connected left epididymitis with testaglia is currently under Diagnostic Code 7599-7524.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  Diagnostic Code 7524 (testis, removal) does not list specific signs/symptoms aside from the removal of one or both testes.  In light of the symptoms reported by the Veteran, upon remand, the AOJ should consider rating the Veteran's left epididymitis with testalgia under all potentially applicable diagnostic codes.

As the Veteran has asserted entitlement to a TDIU based primarily on his service-connected left epididymitis with testalgia, the TDIU claim is inextricably intertwined with the pending increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The claim of entitlement to a TDIU must also therefore be remanded.

Prior to arranging for the Veteran to undergo further VA examination(s), to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder other than PTSD.  The claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  In addition, the examiner should address the following:

Clearly identify all psychiatric disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, for each such diagnosed psychiatric disability other than PTSD,  the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

a) had its onset during military service or is causally related to injury or disease during such service; or, if not;

b)  was caused, OR is, or has been aggravated by the Veteran's service-connected disabilities, to include PTSD and/or left epididymitis with testalgia.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include, to the extent possible, identifying the baseline level of disability prior to the aggravation

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Thereafter, arrange for a VA examination to determine the extent and severity of the Veteran's service-connected left epididymitis with testalgia.  All necessary studies should be performed.  All pertinent pathology associated with this service-connected disability should be annotated in the evaluation report consistent with the pertinent disability benefits questionnaire (DBQ).  To this end, the examiner should specify what symptoms are attributable to the Veteran's service-connected left epididymitis with testalgia, to include his left groin pain and voiding dysfunction.

Additionally, the examiner should discuss any occupational impairment caused by these service-connected left epididymitis with testalgia.

The rationale for all opinions expressed by the VA examiner should also be provided.

6.  Thereafter, adjudicate the claims remaining on appeal; in so doing, the AOJ should specifically consider the Veteran's service-connected left epididymitis with testalgia under all pertinent diagnostic codes.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


